[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT
By way of a motion for summary judgment, the plaintiff requests the court to strike the defendants' first and second special defenses. Regardless of the validity of the special defenses, the plaintiff is not entitled to judgment as a matter of law. Hence, the motion for summary judgment must be denied. Practice Book 384.
The plaintiffs' motion for summary judgment is really motion to strike. Practice Book 152. The time to file motion to strike has passed. Practice Book 112.
The Motion for Summary Judgment is denied.
GEORGE N. THIM, JUDGE